Case 2:12-cr-20419-NGE-LJM ECF No. 111, PageID.668 Filed 08/10/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,
             Plaintiff,                                Case No. 12-20419
v.                                                     Honorable Nancy G. Edmunds


JARELL MARCUS JOHNSON,
             Defendant.
_______________________________/

OPINION AND ORDER DENYING MOTION FOR COMPASSIONATE RELEASE [110]

      Before the Court is Defendant Jarell Marcus Johnson’s second motion to reduce

his sentence to time served, filed under the authority of the compassionate release

provision of 18 U.S.C. § 3582(c)(1)(A)(i), as amended by § 603(b)(1) of the First Step Act

of 2018, Pub L. 115-391, 132 Stat. 5194, 5239. (ECF No. 110.) This statute grants

authority to the district court to reduce a term of imprisonment for “extraordinary and

compelling reasons” when the 18 U.S.C. § 3553(a) factors also favor a modification. See

United States v. Jones, 980 F.3d 1098, 1100 (6th Cir. 2020).

      Defendant first filed a pro se motion for compassionate release in May of 2020

based on his medical conditions in combination with the increased risk of exposure to

COVID-19 in the congregate confinement of a prison setting. (ECF No. 102.) The

Government filed a response in opposition to the motion. (ECF No. 105.) On September

17, 2020, the Court issued an order denying Defendant’s motion because, among other

things, there were no extraordinary and compelling reasons to warrant compassionate

release and the 18 U.S.C. § 3553(a) factors weighed against release. (ECF No. 109.)



                                            1
Case 2:12-cr-20419-NGE-LJM ECF No. 111, PageID.669 Filed 08/10/21 Page 2 of 2




        On July 16, 2021, Defendant filed the present motion (ECF No. 110) in which he

presents many of the same arguments he did in his first motion. Although Defendant now

provides updated information regarding the number of positive cases, recoveries, and

deaths due to COVID-19 in his facility1 and informs the Court of his COVID-19 diagnosis

and subsequent recovery, this information does not change the Court’s previous finding

that there are no extraordinary and compelling reasons to reduce Defendant’s sentence.

Moreover, the § 3553(a) factors still do not favor early release.

        For these reasons, and those in the Court’s September 17, 2020 Order (ECF No.

109), Defendant’s second motion for compassionate release (ECF No. 110) is DENIED.

        SO ORDERED.                      s/Nancy G. Edmunds
                                         Nancy G. Edmunds
                                         United States District Judge
Dated: August 9, 2021


I hereby certify that a copy of the foregoing document was served upon counsel of record
on August 10, 2021, by electronic and/or ordinary mail.

                                         s/Lisa Bartlett
                                         Case Manager




1
  The most recent data from the Federal Bureau of Prisons shows two current cases of COVID-19 among
inmates and staff at Defendant’s facility, FCI Fort Dix. Since the outbreak of the pandemic, there have been
1798 diagnoses and recoveries (inmates and staff) and two deaths (inmates). See COVID-19 Cases,
Federal Bureau of Prisons (last updated August 5, 2021), https://www.bop.gov/coronavirus/.

                                                     2
